                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                               ABINGDON

 UNITED STATES OF AMERICA                       )
                                                )
       v.                                       )
                                                )      Case No. 1:19cr00016
 INDIVIOR INC. (a/k/a Reckitt                   )
 Benckiser Pharmaceuticals Inc.) and            )
 INDIVIOR PLC,                                  )
   Defendants                                   )

                                      ORDER

       Upon motion of the United States, based on the record herein, and for good

 cause shown to protect grand jury materials and pre-indictment discussions of

 counsel, it is hereby ORDERED that the exhibits to the United States’ Response

 in Opposition to Motion to Dismiss the Indictment, except Exhibit 4, are

 SEALED. The United States shall file Exhibit 4, together with a redacted version

 of the response, on the public docket.



       ENTERED: August 21, 2019.

                                          /s/   Pamela Meade Sargent
                                          UNITED STATES MAGISTRATE JUDGE




Case 1:19-cr-00016-JPJ-PMS Document 125 Filed 08/22/19 Page 1 of 1 Pageid#: 907
